 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                   Plaintiff,
                                                              CR16-103 TSZ
 9                v.
                                                              MINUTE ORDER
10        ALFREDO JIMENEZ-BRAMBILA,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)  Defendant’s motion to extend pretrial motions deadline, docket no. 28, is
14
     GRANTED. The deadline to file pretrial motions is extended to September 4, 2019.
15          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
            Dated this 23rd day of August, 2019.
17

18                                                        William M. McCool
                                                          Clerk
19
                                                          s/Karen Dews
20                                                        Deputy Clerk

21

22

23

     MINUTE ORDER - 1
